        Case 1:17-cv-00050-SPW-TJC Document 283 Filed 04/30/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONT ANA
                              BILLINGS DIVISION



  UNIFIED LIFE INSURANCE
  COMPANY AND ALLIED                                    CV 17-50-BLG-SPW
  NATIONAL, INC.,

                   Third-Party Claimants,               ORDER

  vs.

  MULTIPLAN, INC. ,

                   Third-Party Defendant.

         Upon the parties' Stipulation to File Preliminary Pretrial Statements Under

Seal (Doc. 279), and for good cause shown,

         IT IS HEREBY ORDERED that the Stipulation of the Parties for leave of

Court to file their respective Preliminary Pretrial Statements under seal (Doc. 279)

is GRANTED. The parties shall file their preliminary pretrial statements under

seal.

         The Clerk of Court is directed to notify counsel of the making of this Order.
                        '?   'f,-/--
         D A TED this ~ day of April, 2020.         j
                                                ~                  !{~
                                                /~S~U~S~A~N~P-._W_A_T~T_E_R_S_~--'--==----
                                                 United States District Judge

                                            1
